                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

JEROME TIBBS,                                   *
                                                *
                Petitioner,                     *
                                                *
        v.                                      *                   Civil Action No. 19-cv-12023-IT
                                                *
STEVE SILVA,                                    *
                                                *
                Respondent.                     *

                                                 ORDER

                                             January 7, 2020

TALWANI, D.J.

        Pro se Petitioner Jerome Tibbs, who is a state pretrial detainee, has filed a Petition for a

Writ of Habeas Corpus [#1] under 28 U.S.C. § 2241 (“§ 2241”). He alleges therein that the

conditions of confinement to which he has been subjected as a pretrial detainee at Souza-

Baranowski Correctional Center (“SBCC”) amount to punishment and therefore violate his rights

under the Fourteenth Amendment. He asserts that he was “unlawfully removed” into the custody

of the Massachusetts Department of Correction (“DOC”), and that, “while unlawfully in D.O.C.

Custody, [he] was repeatedly raped and assaulted by convicted prisoners.” Id. at 6. Tibbs asks

that the court “[f]ind that Petitioner has been punished” and “[o]rder Petitioner’s immediate

release.” Id. at 7.

        The Petition has not been served pending the court’s preliminary review of the document.

See 28 U.S.C. § 2243 (providing that, if “it appears from the application [for a writ of habeas

corpus] that the applicant . . . is not entitled [to the writ],” the district court is not required to

serve the petition on the respondent); see also Rule 4 of the Rules Governing Habeas Corpus

Cases under Section 2254 (providing that, if it “plainly appears from the face of the [habeas]
petition . . . that the petitioner is not entitled to relief in the district court,” the Court “must

dismiss the petition”). 1

        The court will deny the Petition because Tibbs had not set forth a basis for this court to

exercise habeas jurisdiction. Habeas corpus review is available under § 2241 if a person is “in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c)(3). To the extent that Tibbs is asserting that he should be released because he was

unlawfully transferred from a county facility to a DOC facility, he fails to explain how this

transfer violated federal law. Moreover, any argument that Tibbs’s transfer to a DOC facility

failed to comply with state law is being or has been addressed in the state court. See In re Tibbs,

93 Mass. App. Ct. 1112 (2018) (remanding habeas action to the trial court to determine whether

Tibbs’s transfer from the Suffolk County Jail to SBCC complied with M.G.L. ch. 276, § 52A).

         Further, Tibbs’s allegations that his conditions confinement are tantamount to

punishment do not provide a basis for habeas relief. “Challenges to the validity of any

confinement or to particulars affecting its duration are the province of habeas corpus; requests

for relief turning on circumstances of confinement may be presented in a [non-habeas action].”

Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam). Even if the court were to find that

the conditions of Tibbs’s pretrial confinement constitute unlawful punishment, it could not order

Tibbs’s release from pretrial confinement. While Tibbs could conceivably be entitled to

injunctive relief to cure the unlawful conditions of confinement, said remedy cannot be pursued

in a habeas petition.




1
 Rule 4 may be applied at the discretion of the district court to other habeas petitions. See Rule
1(b) of the Rules Governing Habeas Corpus Cases under Section 2254.

                                                     2
       Finally, the court notes that Tibbs’s claim is moot insofar as he seeks release based on the

conditions at SBCC. Although Tibbs was apparently confined at SBCC when he signed the

Petition on August 27, 2019, he indicates in his Motion for Substitution of Parties [#5] that he

has since been moved to MCI Concord.

       For the forgoing reasons, the Petition for a Writ of Habeas Corpus [#1] is DENIED, the

Motion for Substitution of Parties [#5] is DENIED as moot, and this action is DISMISSED.

       SO ORDERED.

                                                      /s/ Indira Talwani
                                                      Indira Talwani
                                                      United States District Judge

January 7, 2020




                                                 3
